GRANT                                                                                   PD-1259-19
PER CURIAM                                                             COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
 04/22/2020                                                             Transmitted 4/22/2020 2:08 PM
                                                                          Accepted 4/22/2020 3:12 PM
                                                                                DEANA WILLIAMSON
                                PD-1259-19                                                     CLERK
              COURT OF APPEALS CAUSE NO. 13-18-00049-CR
            _________________________________________________             FILED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        4/22/2020
                  TO THE COURT OF CRIMINAL                 APPEALSDEANA WILLIAMSON, CLERK
                         OF THE STATE OF TEXAS
            _________________________________________________

RANDALL TODD TOWNSEND                                                      Appellant

v.

STATE OF TEXAS                                                             Appellee
                        Appeal from Hamilton County
             _______________________________________________

     MOTION TO WITHDRAW AND NOTICE OF SUBSTITION OF COUNSEL
            _______________________________________________

                                          Justin Bradford Smith
                                          Texas Bar No. 24072348
                                          Harrell, Stoebner, & Russell, P.C.
                                          2106 Bird Creek Drive
                                          Temple, Texas 76502
                                          Phone: 254-771-1855
                                          Fax: 254-771-2082
                                          Email: justin@templelawoffice.com

                                          E. Alan Bennett
                                          Texas Bar No. 02140700
                                          Sheehy, Lovelace & Mayfield, P.C.
                                          510 N. Valley Mills Dr., Ste. 500
                                          Waco, Texas 76710
                                          Telephone: (254) 772-8022
                                          Telecopier: (254) 772-9297
                                          Email: abennett@slm.law

                                          ATTORNEYS FOR APPELLANT



Motion to Withdraw and Notice of Substitution of Counsel                         Page 1
Townsend v. State; Cause No. PD-1259-19
TO THE HONORABLE COURT OF APPEALS:

       In accordance with Rule 6.5 of the Texas Rules of Appellate Procedure,

Appellant’s counsel, Justin Bradford Smith, moves to withdraw from representing

Mr. Townsend because he has accepted employment with the Bell County District

Attorney’s office. The trial court has appointed Alan Bennett to represent Mr.

Townsend in Mr. Smith’s stead. See Exhibit A. The information required by Rule

6.5(d) is contained in Mr. Bennett’s signature block below. In compliance with Rule

6.5(b), Appellant’s counsel is delivering a copy of this motion to Mr. Townsend by

first-class and certified mail to his last known address, as evidenced by her inclusion

on the certificate of service below.

                                                 Respectfully submitted:

                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith
                                                 Texas Bar No. 24072348

                                                 Harrell, Stoebner, & Russell, P.C.
                                                 2106 Bird Creek Drive
                                                 Temple, Texas 76502
                                                 Phone: 254-771-1855
                                                 Fax: 254-771-2082
                                                 Email: justin@templelawoffice.com




Motion to Withdraw and Notice of Substitution of Counsel                         Page 2
Townsend v. State; Cause No. PD-1259-19
                                                 /s/ Alan Bennett
                                                 E. Alan Bennett
                                                 Texas Bar No. 02140700
                                                 Sheehy, Lovelace & Mayfield, P.C.
                                                 510 N. Valley Mills Dr., Ste. 500
                                                 Waco, Texas 76710
                                                 Telephone: (254) 772-8022
                                                 Telecopier: (254) 772-9297
                                                 Email: abennett@slm.law

                                                 ATTORNEYS FOR APPELLANT

                             CERTIFICATE OF SERVICE

       I hereby certify that, on April 22, 2020, a true and correct copy of the Motion

to Withdraw and Notice of Substitution of Counsel is being or will be provided to

the following by email and/or eservice and/or mail:

Randall Todd Townsend
600 S. Bell Street
Hamilton, Texas 76531
VIA FIRST-CLASS MAIL AND CM-RRR


Lance Kutnick
Jennifer Wissinger
Texas Attorney General Office
Criminal Prosecutions Division
P.O. Box 12548
Austin, Texas 78711-2548
Phone: 512-463-3038
Fax: 512-370-9942
Email: lance.kutnick@oag.texas.gov
        Jennifer.wissinger@oag.texas.gov




Motion to Withdraw and Notice of Substitution of Counsel                        Page 3
Townsend v. State; Cause No. PD-1259-19
Adam Sibley
Damon Kersh
Hamilton County District Attorney's Office
P.O. Box 368
Meridian, Texas 76665-0368
Phone: 254-435-2994
Fax: 254-435-2952
Email: adam_sibley@mac.com
       dkersh27@gmail.com




Stacey M. Soule
John Messinger
State Prosecuting Attorney
P.O. Box 13046
Austin, Texas 78711-3046
Phone: 512-463-1660
Fax: 512-463-5724
Email: information@spa.texas.gov
       Attorneys for the State


                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith




Motion to Withdraw and Notice of Substitution of Counsel                     Page 4
Townsend v. State; Cause No. PD-1259-19
EXHIBIT A
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Justin Smith
Bar No. 24072348
justin@templelawoffice.com
Envelope ID: 42480545
Status as of 04/22/2020 15:13:04 PM -05:00

Associated Case Party: State Prosecuting Attorney

Name                 BarNumber Email                              TimestampSubmitted Status

Adam Sibley                    adam_sibley@mac.com                4/22/2020 2:08:30 PM     SENT

Jennifer Wissinger             jennifer.wissinger@oag.texas.gov   4/22/2020 2:08:30 PM     SENT



Case Contacts

Name             BarNumber Email                          TimestampSubmitted      Status

John Messinger               information@spa.texas.gov    4/22/2020 2:08:30 PM    SENT

Lance Kutnik                 lance.kutnick@oag.texas.gov 4/22/2020 2:08:30 PM     SENT

Damon Kersh                  dkersh27@gmail.com           4/22/2020 2:08:30 PM    SENT